IN THE COMMONWEALTH COURT OF PENNSYLVANIA

E. W.,                                   :
                        Petitioner       :
                                         :
                  v.                     :   No. 1312 C.D. 2018
                                         :
Department of Human Services,            :
                      Respondent         :   CASE SEALED




                                     ORDER
            AND NOW, this 4th day of October, 2019, the opinion and order filed
in this matter on October 2, 2019, is hereby WITHDRAWN. The Court will file a
new opinion and order in due course.



                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       Senior Judge